DETAILED ACTION
	This FINAL office action is in response to Applicant’s amendment filed September 29, 2022.  Applicant’s amendment amended claims 1, 5-8, 12, 13, 15-18.  Currently Claims 1-20 are pending  Claims 1, 12 and 13 are the independent claims.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The Objection to the Title in the previous office action is withdrawn in response to Applicant’s amendments to the claims.
	The 35 U.S.C. 101 rejection of claims 1-20 in the previous office action is maintained.
	The 35 U.S.C. 112(a) rejection of claims 1-20 in the previous office action is maintained.
	The 35 U.S.C. 102 rejection of claims 1, 2, 7, 8, 13, 17, 18 and 20 in the pervious office action is withdrawn in response to Applicant’s amendments to the claims.


Response to Arguments
Applicant's arguments filed September 29, 2022 have been fully considered but they are not persuasive. Specifically, Applicant argues that the claims are patent eligible under 35 U.S.C. 101 as the claims integrate the method/invention into a specific machine (recitation of a trained machine learning model of an artificial intelligence enabled system (Remarks:  Last Paragraph, Page 8; Paragraph 1, Page 9) and that the claims are enabled under 35 U.S.C. 112(a) (Specification Paragraphs 7, 35, 73; 60-74; Figures 4-6; Remarks: Page 9).

In response to Applicant’s argument that the claims are patent eligible under 35 U.S.C. 101, specifically now that the claims recite a trained machine learning model/AI engine, the examiner respectfully disagrees.
Initially it is noted that merely claiming the utilization of a ‘trained’ machine learning model and/or an AI engine (software per se) to perform one or more of the claimed method steps does not represent significantly more than an abstract idea nor does the utilization of a trained machine learning model/AI engine as such models/engines are merely mathematical representation of data within a computer the use of which is old, well-known, conventional and routine (i.e. applicant did not invent machine learning or AI engines).  The claims merely recite generic computers performing generic computer functions, alone, do not amount to significantly more than the abstract idea.  Viewed as a whole with such additional elements considered as an ordered combination, the claim modified by adding a generic computer would be nothing more than a purely conventional computerized implementation of applicant's delivery routing in the general field of delivery planning and would not provide significantly more than the judicial exception itself.  Note McRo, Inc. v. Bandai Namco Games America Inc. (837 F.3d 1299 (Fed. Cir. 2016)), guides: "[t]he abstract idea exception prevents patenting a result where 'it matters not by what process or machinery the result is accomplished."'  837 F.3d at 1312 (quoting O'Reilly v. Morse, 56 U.S. 62, 113 (1854)) (emphasis   added).  The claims are not directed to a particular machine nor do they recite a particular transformation (MPEP § 2106.05(b)). 
Examiner suggests Applicant review Subject Matter Eligibility Example 39 released as part of the 2019 PEG Examples.

In response to Applicant’s argument that the claims are enabled under 35 U.S.C. 112(a), the examiner respectfully disagrees.
Applicant’s argument fails to specifically map the allegedly support claim limitations to specific sentences/figure elements instead opting to provide high-level arguments/listing of a large number of paragraphs/figures.  Applicant is encouraged to specifically map the rejected claim limitations to specific support within Applicant’s disclosure.
Initially it is noted that merely reciting that a trained machine learning model and/or AI engine performs one or more of the claimed method steps does not address the pending rejection under 35 U.S.C. 112(a) – wherein, as discussed below, Applicant’s disclosure merely treats the ML/AI as a black box into which data is input and automatigically data is output.  Applicant’s disclosure fails to provide sufficient detail to demonstrate support for at least the steps of:
“automatically identifying by a trained machine learning model….one or more compatible combinations of delivery routes and delivery items responsive to a customer order” (Claims 1, 12, 13), 
“wherein…identifying…comprises identifying a maturity state of the food items that satisfy the desired taste profile and the desired consumption date (Claims 7, 17), 
“wherein… identifying…comprises identifying a compatible growth source location, a compatible model of transportation, a compatible supply chain route, a compatible type of preparation and a compatible preservation method to satisfy the desired taste profile (Claims 10, 12, 20) 
“automatically selecting, by the trained machine learning model…. a preferred delivery route and a preferred delivery item from among the one or more compatible combinations based at least in part on the desired taste profile and the desired future consumption date range” (Claims 1, 12, 13)
“calculate, by the machine learning model, an amount of food items that can be delivered in a single transit consistent with the desired taste profile through the desired consumption data range” (Claims 5, 15) 
“calculate by an artificial intelligence (AI) engine an amount of food items that can be delivered in a single transit consistent with the desired taste profile through the desired consumption data range using the labeled data” (Claim 12) 
“generating recommendations to preserve and sequence food items to get the desired taste profile within the desired consumption date range” (Claim 11)
Specifically Applicant’s specification fails to provide a specific algorithm, models, flow-charts, steps, processes or the like for at least the step of automatically identifying one or more compatible combinations of delivery routes and delivery items responsive to a customer order (Claims 1, 12, 13) OR automatically identifying one or more compatible combinations of delivery routes and delivery items responsive to a customer order comprising identifying a maturity state of the food items that satisfy the desired taste profile and the desired consumption date (Claims 7, 17) OR automatically identifying one or more compatible combinations of delivery routes and delivery items responsive to a customer order comprises identifying a compatible growth source location, a compatible model of transportation, a compatible supply chain route, a compatible type of preparation and a compatible preservation method to satisfy the desired taste profile (Claims 10, 12, 20) or identifying a preferred delivery item and route from among the identified combinations of delivery routes/items (see discussion below) as claimed. Applicant’s specification only describes an indication of a result that one might achieve. This is insufficient to show possession or enablement under 35 U.S.C. 112.
With regards to Specification Paragraph 7, merely provides a very generic and very high-level disclosure that the system includes an artificial intelligence enabled system with processor and memory for performing various method steps.  This paragraph fails to provide any details at any level regarding the claimed method steps listed above.
With regards to Specification Paragraph 35 merely discloses that food items may be delivered in a single order that will be consumed over time.  This single sentence is insufficient to demonstrate possession of the claimed step of calculate an amount of food items that can be delivered in a single transit consistent with the desired taste profile through the desired consumption data range” and merely recites a desired result without any discussion as to how the result is actually implemented or achieved.
With regards to Specification Paragraph 73 tangentially mentions that the invention may generate recommendations about how to preserve food items and what sequence the products should be consumed to get a same/similar smell and taste and that the recommendation may include recommendations to speed/slow ripening.  These two sentences are insufficient to demonstrate possession of the claimed step of “generating recommendations to preserve and sequence food items to get the desired taste profile within the desired consumption date range” and merely recites a desired result without any discussion as to how the result is actually implemented or achieved.
With regards to Specification Paragraph 60-68 provide high level details related to Figures 4-6 including, most notably the mentioning of a LSTM class of machine learning model(s) may be desirable and may comprise artificial cells connected via gates enabling the LSTM to remember values over time intervals.  None of paragraphs 60-74 disclose at a meaningful level of detail HOW to actually utilizing a machine learning model, much alone LSTM models, to perform the very specific method steps recited in the claims (see list above). 
Specification Paragraphs 69 and 70 disclose that the system (supply chain optimizer) receives data from a plurality of entities in the agricultural ecosystem the data including soil parameters, growth cycle, chemical analysis and the like wherein the data is analyzed (no discussion as to HOW it is analyzed) using a trained AI engine/LTSM model that enables the system to calculate taste coefficients to predict a taste profile.  Like the previous paragraphs there is no specific discussion as to HOW to program a computer to perform the various method steps listed above.

It is noted that Applicant’s remarks failed to provide any arguments directed to the 35 U.S.C. 112(a) rejection of claims 5, 11, 12 and 15.

Applicant’s arguments with respect to claim(s) 1, 2, 7, 8, 13, 17, 18 and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  

Regarding independent Claims 1, 12 and 13, the claims are directed to the abstract idea of delivery planning/routing. This is a process (i.e. a series of steps) which (Statutory Category – Yes –process).  
The claims recite a judicial exception, a method for organizing human activity, delivery routing (Judicial Exception – Yes – organizing human activity).  Specifically, the claims are automatically identifying and selecting a preferred delivery route and preferred delivery item (e.g. food, fruit, vegetable, etc.) based at least in part on a desired taste profile and desired future consumption rate, wherein delivery routing is a fundamental economic practice that falls into the abstract idea subcategories of sales activities and commercial interactions.  See 2019 Revised Guidance, 84 Fed. Reg. at 52.  Further all of the steps of “receiving”, “identifying”, “selecting”, and “sending” recite functions of the delivery routing are also directed to an abstract idea that falls into the abstract idea subcategories of sales activities and commercial interactions.  The step of calculate an amount of food items that can be delivered (Claim 12) is also directed to an abstract idea because it is a mathematical concept.  The intended purpose of independent claims 1, 12, and 13 appears to be send delivery route instructions for delivering a food item to a customer via a preferred delivery route.  Accordingly, the claims recite an abstract idea – fundamental economic practice, specifically in the abstract idea subcategories of sales activities and commercial interactions.  The exceptions are the customer (who is a person) and additional limitations of generic computer elements: processor (Claims 12, 13 – preamble only), memory (Claim 12, preamble only), network interface (Claim 1), ‘artificial intelligence enabled system’/AI engine (Claim 1/Claim 12).  See 2019 Revised Guidance, 84 Fed. Reg. at   52.  Accordingly, the claims recite an abstract idea under Step 2A, Prong One, we proceed to Step 2A, Prong Two. Considering whether the additional elements set forth in the claim integrate the abstract idea into a practical application (See 2019 Revised Guidance, 84 Fed. Reg. at 54-55), the previously identified non-abstract elements directed to generic computing components include:  processor (Claims 12, 13 – preamble only), memory (Claim 12, preamble only), network interface (Claim 1), ‘artificial intelligence enabled system’/AI engine (Claim 1/Claim 12). These generic computing components are merely used to obtain/receive and process information as described extensively in Applicant’s specification.  Generic computers performing generic computer functions, alone, do not amount to significantly more than the abstract idea. Moreover, when viewed as a whole with such additional elements considered as an ordered combination, the claim modified by adding a generic computer would be nothing more than a purely conventional computerized implementation of applicant's delivery routing in the general field of delivery planning and would not provide significantly more than the judicial exception itself.  Note McRo, Inc. v. Bandai Namco Games America Inc. (837 F.3d 1299 (Fed. Cir. 2016)), guides: "[t]he abstract idea exception prevents patenting a result where 'it matters not by what process or machinery the result is accomplished."'  837 F.3d at 1312 (quoting O'Reilly v. Morse, 56 U.S. 62, 113 (1854)) (emphasis   added).  The claims are not directed to a particular machine nor do they recite a particular transformation (MPEP § 2106.05(b)).  Additionally, the claims do not recite any specific claim limitations that would provide a meaningful limitation beyond generally linking the use of the judicial exception to a particular technological environment. Nor do the claims present any other issues as set forth in the 2019 Revised Guidance regarding a determination of whether the additional generic elements integrate the judicial exception into a practical application.  See Revised Guidance, 84 Fed. Reg. at 55. Rather, we conclude the claims merely use instructions to implement an abstract idea on a computer, or merely use a computer as a tool to perform an abstract idea. Thus, under Step 2A, Prong Two (MPEP §§ 2106.05(a)-(c) and (e)- (h)), claims 1-20 do not integrate the judicial exception into a practical application. Regarding the use of the generic (known, conventional) recited processor (Claims 12, 13 – preamble only), memory (Claim 12, preamble only), network interface (Claim 1), ‘artificial intelligence enabled system’/AI engine (Claim 1/Claim 12) the Supreme Court has held "the mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention." Alice, 573 U.S. 208, 223.  Generic computers performing generic computer functions, alone, do not amount to significantly more than the abstract idea.  The claims as a whole do not recite more than what was well-known, routine and conventional in the field (see MPEP § 2106.05(d)).  In light of the foregoing and under the 2019 Revised Guidance, that each of the claims, considered as a whole, is directed to a patent-ineligible abstract idea that is not integrated into a practical application and does not include an inventive concept.  Accordingly, the claims are not patent eligible under 35 U.S.C. 101.

Additionally, the claims recite a judicial exception, a mental processes, which can be performed in the human mind or via pen and paper (Judicial Exception – Yes – mental process).  
The claimed steps of calculate an amount of food that can be delivered (Claim 12), identifying one or more maturity states (Claim 12), identify one or more compatible combinations of delivery routes and delivery items, selecting a preferred delivery route and delivery item all describe the abstract idea.  These limitations as drafted are directed to a process that under its reasonable interpretation covers performance of the steps in the mind but for the recitation of the generic computer components.  Other than the recitation of a processor (Claims 12, 13 – preamble only), memory (Claim 12, preamble only), network interface (Claim 1), ‘artificial intelligence enabled system’ (Claim 1), AI engine (software per se, Claim 12) nothing in the claimed steps precludes the step from practically being performed in the mind.  The claims do not recite additional elements that are sufficient to amount to significantly more than the abstract idea because the step(s) of receiving labeled data (Claim 12 only), receive a customer order is directed to insignificant pre-solution activity (i.e. data gathering). The step of sending instructions to route the preferred delivery item to the customer merely recites insignificant post-solution activity (i.e. data output). The mere nominal recitation of a generic processor does not take the claim limitation out of the mental processes grouping. Thus, the claim recites a mental process. (Judicial Exception recited – Yes – mental process).
The claims do not integrate the abstract idea into a practical application.  The generic processor (Claims 12, 13 – preamble only), memory (Claim 12, preamble only), network interface (Claim 1), ‘artificial intelligence enabled system’ /AI engine (Claim 1, Claim 12) are recited at a high level of generality merely performs generic computer functions of receiving and processing data.  The generic processor merely applies the abstract idea using generic computer components.   The elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claims do not recite improvements to the functioning of a computer or any other technology field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition, the claims to do apply the abstract idea with a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (e.g. data remains data even after processing; MPEP 2106.05(c)), the claims no not apply or use the abstract idea in some other meaningful way beyond generally linking the user of the abstract idea to a particular technological environment (i.e. a generic computer) such that the claim as a whole is more than a drafting effort designed to monopolize the abstract idea (MPEP 2106.05(e)).  The recited generic computing elements are no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  (Integrated into a Practical Application – No).
As discussed above the additional elements in the claims amount to no more than a mere instruction to apply the abstract idea using generic computing components, wherein mere instructions to apply an judicial exception using generic computer components cannot integrate a judicial exception into a practical application or provide an inventive concept.  For the receiving, storing and obtaining steps that were considered extra-solution activity, this has been re-evaluated and determined to be well-understood, routine, conventional activity in the field. Applications specification does not provide any indication that the computer/processor is anything other than a generic, off-the-shelf computer component, and the Symantec, TLI, and OIP Techs. court decisions (MPEP 2106.05(d)(II)) indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). For these reasons, there is no inventive concept. The claim is ineligible (Provide Inventive Concept – No).
The claims are ineligible under 35 U.S.C. 101 as being directed to an abstract idea without significantly more.

Regarding dependent claims 2-11 and 14-20, the claims are directed to the abstract idea of delivery routing and merely further limit the abstract idea claimed in independent claims 1, 12 and 13.  
Claim 2 further limits the abstract idea by limiting the taste profile to a reference food item previously received by the customer (a more detailed abstract idea remains an abstract idea).   Claim 3 further limits the abstract idea by limiting the taste profile to profiles having values measured using an electronic taste instrument (a more detailed abstract idea remains an abstract idea). Claims 5 and 15 further limit the abstract idea by calculating an amount of food that can be delivered (a more detailed abstract idea remains an abstract idea).  Claims 6 and 16 further limit the abstract idea by selecting preferred delivery items having different maturity characteristics (a more detailed abstract idea remains an abstract idea).  Claims 7 and 17 further limit the abstract idea by identifying combinations of delivery routes/items comprising identifying maturity food state to satisfy taste profile (a more detailed abstract idea remains an abstract idea).  Claims 8 and 18 further limit the abstract idea by training the system (a more detailed abstract idea remains an abstract idea).  Claims 9and 19 further limit the abstract idea by retrieving labeled data from a block chain (a more detailed abstract idea remains an abstract idea).  Claims 10 and 20 further limit the abstract idea by identifying combinations of delivery routes/items comprising identifying compatible growth source location, transportation mode, supply chain route, preparation type and preservation method (a more detailed abstract idea remains an abstract idea).  Claim 11 further limits the abstract idea by generating recommendations to preserve and sequence food items (a more detailed abstract idea remains an abstract idea).  Claim 14 further limits the abstract idea by limiting the consumption data to an estimate consumption rate/date range (a more detailed abstract idea remains an abstract idea).  
None of the limitations considered as an ordered combination provide eligibility because taken as a whole the claims simply instruct the practitioner to apply the abstract idea to a generic computer.  

Further regarding claims 1-20, Applicant’s specification discloses that the claimed elements directed to a memory, processor, and non-transitory storage media including computer instructions at best merely comprise generic computer hardware which is commercially available. More specifically Applicant’s claimed features directed to a system do not represent custom or specific computer hardware circuits, instead the terms merely refers to commercially available software and/or hardware. Thus, as to the system recited, "the system claims are no different from the method claims in substance. The method claims recite the abstract idea implemented on a generic computer; the system claims recite a handful of generic computer components configured to implement the same idea." See Alice Corp. Pry. Ltd., 134 S.Ct. at 2360.
Accordingly, the claims merely recite manipulating data utilizing generic computer hardware (e.g. memory, processor, etc.).  Generic computers performing generic computer functions, alone, do not amount to significantly more than the abstract idea. Further the lack of detail of the claimed embodiment in Applicant’s disclosure is an indication that the claims are directed to an abstract idea and not a specific improvement to a machine.
Accordingly given the broadest reasonable interpretation and in light of the specification the claims are interpreted to include the process steps being performed by a human mind or via pen and paper.  The claim limitations which recite a computer implemented method is at best recite generic, well known hardware.  However, the recited generic hardware simply performs generic computer function of storing, accessing, displaying or processing data. Generic computers performing generic, well known computer functions, alone, do not amount to significantly more than the abstract idea.  Further the recited memories are part of every conventional general purpose computer.  
Applicant has not demonstrated that a special purpose machine/computer is required to carry out the claimed invention.  A special purpose machine is now evaluated as part of the significantly more analysis established by the Alice decision and current 35 U.S.C. 101 guidelines.  It involves/requires more than a machine only broadly applying the abstract idea and/or performing conventional functions.

Applicant’s specification discloses that the claimed elements directed to a system, processor, interface, component and memory merely comprise generic computer hardware which is commercially available.  More specifically Applicant’s claimed features directed to a system and components do not represent custom or specific computer hardware circuits, instead the term system merely refers to commercially available software and/or hardware.   Thus, as to the system recited, "the system claims are no different from the method claims in substance. The method claims recite the abstract idea implemented on a generic computer; the system claims recite a handful of generic computer components configured to implement the same idea." See Alice Corp. Pry. Ltd., 134 S.Ct. at 2360.
Accordingly, the claims merely recite manipulating data utilizing generic computer hardware (e.g. memory, processor).  Generic computers performing generic computer functions, alone, do not amount to significantly more than the abstract idea. Further the lack of detail of the claimed embodiment in Applicant’s disclosure is an indication that the claims are directed to an abstract idea and not a specific improvement to a machine.
Accordingly given the broadest reasonable interpretation and in light of the specification the claims are interpreted to include the process steps being performed by a human mind or via pen and paper.  The claim limitations which recite a memory, processor, interface or similar generic computer structures which at best recite generic, well known hardware.  However, the recited generic hardware simply performs generic computer function of storing, accessing, displaying or processing data. Generic computers performing generic, well known computer functions, alone, do not amount to significantly more than the abstract idea.  Further the recited memories are part of every conventional general purpose computer.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

Regarding independent claims 1, 12, 13 and dependent claims 7, 10, 17 and 20, the claims recite “automatically identifying by a trained machine learning model ….one or more compatible combinations of delivery routes and delivery items responsive to a customer order” (Claims 1, 12, 13), “wherein…identifying…comprises identifying a maturity state of the food items that satisfy the desired taste profile and the desired consumption date (Claims 7, 17), “wherein… identifying…comprises identifying a compatible growth source location, a compatible model of transportation, a compatible supply chain route, a compatible type of preparation and a compatible preservation method to satisfy the desired taste profile (Claims 10, 12, 20) wherein Applicant’s specification does not provide a sufficient description to show possession of the invention.  Specifically Applicant’s specification fails to provide a specific algorithm, models, flow-charts, steps, processes or the like for at least the step of automatically identifying by a trained machine learning model one or more compatible combinations of delivery routes and delivery items responsive to a customer order (Claims 1, 12, 13) OR automatically identifying by a trained machine learning  model one or more compatible combinations of delivery routes and delivery items responsive to a customer order comprising identifying by the trained machine learning model a maturity state of the food items that satisfy the desired taste profile and the desired consumption date (Claims 7, 17) OR automatically identifying by the trained machine learning model one or more compatible combinations of delivery routes and delivery items responsive to a customer order comprises identifying a compatible growth source location, a compatible model of transportation, a compatible supply chain route, a compatible type of preparation and a compatible preservation method to satisfy the desired taste profile (Claims 10, 12, 20) as claimed. Applicant’s specification only describes an indication of a result that one might achieve. This is insufficient to show possession or enablement under 35 U.S.C. 112.
Initially it is noted that Applicant’s disclosure fails to provide a specific or unique definition for the phrase compatible nor does Applicant’s disclosure discuss at any level of detail HOW to determine whether or not a identified delivery route and an identified delivery item are ‘compatible’.  Additionally, there is no discussion in applicant’s disclosure as how to identify ‘compatible’ growth source location, a compatible model of transportation, a compatible supply chain route, a compatible type of preparation and a compatible preservation method to satisfy the desired taste profile (Claims 10, 12, 20).
While Specification Paragraphs 7 and 35 discuss at a very high level of generality that a desired feature of the invention includes automatically identifying compatible combinations of delivery routes and delivery items, this paragraph like the remainder of Applicant’s disclosure fails to disclose a specific method, technique, approach, algorithm or the like to for identifying delivery routes and delivery items of any kind whatsoever much alone automatically identifying one or more compatible combinations of delivery routes and delivery items responsive to a customer order (Claims 1, 12, 13) OR automatically identifying one or more compatible combinations of delivery routes and delivery items responsive to a customer order comprising identifying a maturity state of the food items that satisfy the desired taste profile and the desired consumption date (Claims 7, 17) OR automatically identifying one or more compatible combinations of delivery routes and delivery items responsive to a customer order comprises identifying a compatible growth source location, a compatible model of transportation, a compatible supply chain route, a compatible type of preparation and a compatible preservation method to satisfy the desired taste profile (Claims 10, 12, 20) as claimed.  Merely stating in a single sentence, that the system may comprise instructions to automatically identify one or more compatible combinations of delivery items and routes (see Paragraph 7) is s is insufficient to show possession of the invention as claimed.  The specification merely recites a desired result without any discussion as to how that result is actually implemented or achieved.
Specification Paragraph 73 discloses that an undefined supply chain optimizer (software component) may match a received order with ‘compatible’ (undefined) food items at operations and that this may include identifying one or more delivery routes and delivery options capable of delivering specific foods by specific dates (no HOW) and then based on a specified taste and flavor, duration of consumption, specific supply route, specific delivery option that most ‘nearly’ matches the desired taste flavor profile (no HOW) and that in some embodiments this step may also include calculating what should be maturity states of the food the items to be delivery so that customer can get the desired flavor profile on the consumption date (no HOW).  This paragraph merely discloses at a very high level of generality a desire for the supply chain optimizer software component (merely an undefined black box) would be capable of matching customer orders with food items and may identify delivery routes/options.  This paragraph, like the remainder of Applicant’s disclosure, fails to disclose a specific algorithm that would enable one skilled in the art to program a computer to automatically identify compatible delivery items and delivery routes of any kind much alone automatically identifying one or more compatible combinations of delivery routes and delivery items responsive to a customer order (Claims 1, 12, 13) OR automatically identifying one or more compatible combinations of delivery routes and delivery items responsive to a customer order comprising identifying a maturity state of the food items that satisfy the desired taste profile and the desired consumption date (Claims 7, 17) OR automatically identifying one or more compatible combinations of delivery routes and delivery items responsive to a customer order comprises identifying a compatible growth source location, a compatible model of transportation, a compatible supply chain route, a compatible type of preparation and a compatible preservation method to satisfy the desired taste profile (Claims 10, 12, 20) as claimed.  
Further, the structure corresponding to claim limitations that are computer-implemented specialized functions must include a general purpose computer or computer component along with the algorithms that the computer uses to perform each claimed specialized function. 
There are an infinite number of ‘delivery items’ (not just limited to the food disclose) and a near infinite number of delivery routes and/or delivery options that may be ‘identified as compatible” that without a specific disclose algorithm for identifying compatible delivery items and delivery routes make the claimed method/system unrepeatable and unpredictable for one skilled in the art.  More specifically there are nearly an infinite number of compatible growth source location, a compatible model of transportation, a compatible supply chain route, a compatible type of preparation and a compatible preservation method to satisfy the desired taste profile (Claims 10, 12, 20) and/or a nearly infinite number of maturity state of the food items that satisfy the desired taste profile and the desired consumption date (Claims 7, 17) making the claimed system unpredictable and unrepeatable (i.e. one skilled in the art would not be able to program a computer to perform the claimed steps given the very broad, high-level and non-specific nature of Applicant’s disclosure).
Accordingly, Applicant's specification fails to provide adequate written support to show possession as well as lacks written disclosure to enable one to use the invention without undue experimentation as claimed.  Applicant's disclosure fails to disclose any specific method, algorithm, approach, process or working example for the steps “automatically identifying….one or more compatible combinations of delivery routes and delivery items responsive to a customer order” (Claims 1, 12, 13), “wherein…identifying…comprises identifying a maturity state of the food items that satisfy the desired taste profile and the desired consumption date (Claims 7, 17), “wherein… identifying…comprises identifying a compatible growth source location, a compatible model of transportation, a compatible supply chain route, a compatible type of preparation and a compatible preservation method to satisfy the desired taste profile (Claims 10, 12, 20)  as claimed nor the claimed embodiment as a whole.
While Applicant’s specification appears to suggest some potential capabilities of the claimed system/method, the Specification merely lists potential features and fails to disclose any specific method, mechanism, process, algorithm, or example for how to perform any of the claimed steps much alone the combination of the steps as claimed. Applicant’s specification simply represents a wish list of potential system/device capabilities without any disclosure as to HOW those wished for capabilities are actually performed or implemented (e.g. HOW to identify compatible delivery items and routes or HOW to identify maturity states of delivery items to satisfy a desired taste profile/desired consumption date OR HOW to identify a compatible growth source location, a compatible model of transportation, a compatible supply chain route, a compatible type of preparation and a compatible preservation method to satisfy the desired taste profile).
The Federal Circuit explained that “[t]he test for the sufficiency of the written description ‘is whether the disclosure of the application relied upon reasonably conveys to those skilled in the art that the inventor had possession of the claimed subject matter as of the filing date.’” Id. at 682 (quoting Ariad, 598 F.3d at 1351). The Federal Circuit emphasized that “[t]he written description requirement is not met if the specification merely describes a ‘desired result.’” Vasudevan, 782 F.3d at 682 (quoting Ariad, 598 F.3d at 1349). Thus, in applying this standard to the computer implemented functional claim at issue, the Federal Circuit stated that “[t]he more telling question is whether the specification shows possession by the inventor of how [the claimed function] is achieved.” Vasudevan, 782 F.3d at 683.  
It is noted that the written description requirement under 112(a) is not satisfied by stating that one of ordinary skill in the art could devise an algorithm to perform the specialized programmed functions. For written description, the specification as filed must describe the claimed invention in sufficient detail so that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention. An original claim may lack written description when the claim defines the invention in functional language specifying a desired result but the specification does not sufficiently identify how the inventor has devised the function to be performed or result achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient).
Further, the structure corresponding to claim limitations that are computer-implemented specialized functions must include a general purpose computer or computer component along with the algorithms that the computer uses to perform each claimed specialized function. 
It is not enough that one skilled in the art could theoretically write a program to achieve the claimed function, rather the specification itself must explain how the claimed function is achieved to demonstrate that the applicant had possession of it. See, e.g., Vasudevan, 782 F.3d at 682-83.
Applicant’s specification does not provide a disclosure of the computer and algorithms in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention that achieves the claimed result.
Accordingly Applicant's specification fails to provide adequate written support to show possession as well as lacks written disclosure to enable one to use the invention without undue experimentation as claimed.  Applicant's disclosure fails to disclose any specific method, algorithm, approach, process or working example for the steps of “automatically identifying by a trained machine learning model….one or more compatible combinations of delivery routes and delivery items responsive to a customer order” (Claims 1, 12, 13), “wherein…identifying…comprises identifying a maturity state of the food items that satisfy the desired taste profile and the desired consumption date (Claims 7, 17), “wherein… identifying…comprises identifying a compatible growth source location, a compatible model of transportation, a compatible supply chain route, a compatible type of preparation and a compatible preservation method to satisfy the desired taste profile (Claims 10, 12, 20) as claimed.

Regarding independent claims 1, 12, and 13, the claims recite “automatically select by a trained machine learning model a preferred delivery route and a preferred delivery item from among the one or more compatible combinations based at least in part on the desired taste profile and the desired future consumption date range” wherein Applicant’s specification does not provide a sufficient description to show possession of the invention.  Specifically Applicant’s specification fails to provide a specific algorithm, models, flow-charts, steps, processes or the like for at least the step of identifying by a machine learning model a preferred delivery item and route from among the identified combinations of delivery routes/items (see discussion above) as claimed. Applicant’s specification only describes an indication of a result that one might achieve. This is insufficient to show possession or enablement under 35 U.S.C. 112.
While Specification Paragraphs 5-7 discuss at a very high level of generality that a desired feature of the invention includes selecting a preferred delivery route and a preferred delivery item from among the one or more compatible combinations based at least in part on the desired taste profile and the desired future consumption date range (in a single sentence), these paragraph like the remainder of Applicant’s disclosure fails to disclose a specific method, technique, approach, algorithm or the like to for selecting a preferred route or selecting a preferred item of any kind much alone “automatically select a preferred delivery route and a preferred delivery item from among the one or more compatible combinations based at least in part on the desired taste profile and the desired future consumption date range” as claimed.  The specification merely recites a desired result without any discussion as to how that result is actually implemented or achieved.
Further, the structure corresponding to claim limitations that are computer-implemented specialized functions must include a general purpose computer or computer component along with the algorithms that the computer uses to perform each claimed specialized function. 
Accordingly, Applicant's specification fails to provide adequate written support to show possession as well as lacks written disclosure to enable one to use the invention without undue experimentation as claimed.  Applicant's disclosure fails to disclose any specific method, algorithm, approach, process or working example for the step of “automatically select a preferred delivery route and a preferred delivery item from among the one or more compatible combinations based at least in part on the desired taste profile and the desired future consumption date range” as claimed nor the claimed embodiment as a whole.
While Applicant’s specification appears to suggest some potential capabilities of the claimed system/method, the Specification merely lists potential features and fails to disclose any specific method, mechanism, process, algorithm, or example for how to perform any of the claimed steps much alone the combination of the steps as claimed. Applicant’s specification simply represents a wish list of potential system/device capabilities without any disclosure as to HOW those wished for capabilities are actually performed or implemented (e.g. HOW to identify compatible delivery items and routes (see discussion above) or HOW to select a preferred route or HOW to select a preferred delivery item or HOW to select based on a ‘taste profile’ and ‘consumption date range’ a preferred delivery route and delivery item).
Further, the structure corresponding to claim limitations that are computer-implemented specialized functions must include a general purpose computer or computer component along with the algorithms that the computer uses to perform each claimed specialized function. 
It is not enough that one skilled in the art could theoretically write a program to achieve the claimed function, rather the specification itself must explain how the claimed function is achieved to demonstrate that the applicant had possession of it. See, e.g., Vasudevan, 782 F.3d at 682-83.
Applicant’s specification does not provide a disclosure of the computer and algorithms in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention that achieves the claimed result.
Accordingly, Applicant's specification fails to provide adequate written support to show possession as well as lacks written disclosure to enable one to use the invention without undue experimentation as claimed.  Applicant's disclosure fails to disclose any specific method, algorithm, approach, process or working example for the step of “automatically select a preferred delivery route and a preferred delivery item from among the one or more compatible combinations based at least in part on the desired taste profile and the desired future consumption date range” as claimed.

Regarding claims 5, 12, and 15, the claims recite “calculate an amount of food items that can be delivered in a single transit consistent with the desired taste profile through the desired consumption data range” (Claims 5, 15) and “calculate an amount of food items that can be delivered in a single transit consistent with the desired taste profile through the desired consumption data range using the labeled data” (Claim 12) wherein Applicant’s specification does not provide a sufficient description to show possession of the invention.  Specifically Applicant’s specification fails to provide a specific algorithm, models, flow-charts, steps, processes or the like for at least the step of calculating an amount of food can be delivered in a single transit much alone calculating an amount of food items that can be delivered in a single transit consistent with the desired taste profile through the desired consumption data range as claimed. Applicant’s specification only describes an indication of a result that one might achieve. This is insufficient to show possession or enablement under 35 U.S.C. 112.
While Specification Paragraphs 6 tangentially mentions that a desired feature of the invention is the ability to calculate an amount of food that can be delivered in a single transit consistent with the desired taste profile and through the desired consumption date rage using labeled data.  This single sentence is insufficient to demonstrate possession of the claimed step of calculate an amount of food items that can be delivered in a single transit consistent with the desired taste profile through the desired consumption data range” and merely recites a desired result without any discussion as to how the result is actually implemented or achieved.
Similarly Specification Paragraph 33 discloses, in a single sentence, that the system may calculate a maximum number of food items that can be delivery in a single delivery consistent with a desired taste profile and consumption schedule.  This single sentence is insufficient to demonstrate possession of the claimed step of calculate an amount of food items that can be delivered in a single transit consistent with the desired taste profile through the desired consumption data range” and merely recites a desired result without any discussion as to how the result is actually implemented or achieved.
Specification Paragraph 35 merely discloses that food items may be delivered in a single order that will be consumed over time.  This single sentence is insufficient to demonstrate possession of the claimed step of calculate an amount of food items that can be delivered in a single transit consistent with the desired taste profile through the desired consumption data range” and merely recites a desired result without any discussion as to how the result is actually implemented or achieved.
Further, the structure corresponding to claim limitations that are computer-implemented specialized functions must include a general purpose computer or computer component along with the algorithms that the computer uses to perform each claimed specialized function. 
Accordingly, Applicant's specification fails to provide adequate written support to show possession as well as lacks written disclosure to enable one to use the invention without undue experimentation as claimed.  Applicant's disclosure fails to disclose any specific method, algorithm, approach, process or working example for the steps of “calculate an amount of food items that can be delivered in a single transit consistent with the desired taste profile through the desired consumption data range” (Claims 5, 15) and “calculate an amount of food items that can be delivered in a single transit consistent with the desired taste profile through the desired consumption data range using the labeled data” (Claim 12) as claimed nor the claimed embodiment as a whole.
While Applicant’s specification appears to suggest some potential capabilities of the claimed system/method, the Specification merely lists potential features and fails to disclose any specific method, mechanism, process, algorithm, or example for how to perform any of the claimed steps much alone the combination of the steps as claimed. Applicant’s specification simply represents a wish list of potential system/device capabilities without any disclosure as to HOW those wished for capabilities are actually performed or implemented (e.g. HOW to calculate a number/amount of food items that can be delivered in a single transit or HOW to calculate an amount of food items that can be delivered in a single transit consistent with the desired taste profile through the desired consumption data range).
Further, the structure corresponding to claim limitations that are computer-implemented specialized functions must include a general purpose computer or computer component along with the algorithms that the computer uses to perform each claimed specialized function. 
It is not enough that one skilled in the art could theoretically write a program to achieve the claimed function, rather the specification itself must explain how the claimed function is achieved to demonstrate that the applicant had possession of it. See, e.g., Vasudevan, 782 F.3d at 682-83.
Applicant’s specification does not provide a disclosure of the computer and algorithms in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention that achieves the claimed result.
Accordingly, Applicant's specification fails to provide adequate written support to show possession as well as lacks written disclosure to enable one to use the invention without undue experimentation as claimed.  Applicant's disclosure fails to disclose any specific method, algorithm, approach, process or working example for the steps of “calculate an amount of food items that can be delivered in a single transit consistent with the desired taste profile through the desired consumption data range” (Claims 5, 15) and “calculate an amount of food items that can be delivered in a single transit consistent with the desired taste profile through the desired consumption data range using the labeled data” (Claim 12) as claimed.

Regarding claim 11, claim 11 recites “generating recommendations to preserve and sequence food items to get the desired taste profile within the desired consumption date range” wherein Applicant’s specification does not provide a sufficient description to show possession of the invention.  Specifically Applicant’s specification fails to provide a specific algorithm, models, flow-charts, steps, processes or the like for at least the step of “generating recommendations to preserve and sequence food items to get the desired taste profile within the desired consumption date range” as claimed. Applicant’s specification only describes an indication of a result that one might achieve. This is insufficient to show possession or enablement under 35 U.S.C. 112.

Specification Paragraphs 35 tangentially mentions that the invention may generate recommendations about how to preserve food items and what sequence the products should be consumed so that the customer can bet required taste/flavor.  This single sentence is insufficient to demonstrate possession of the claimed step of “generating recommendations to preserve and sequence food items to get the desired taste profile within the desired consumption date range” and merely recites a desired result without any discussion as to how the result is actually implemented or achieved.
Similarly Specification Paragraph 73 tangentially mentions that the invention may generate recommendations about how to preserve food items and what sequence the products should be consumed to get a same/similar smell and taste and that the recommendation may include recommendations to speed/slow ripening.  These two sentences are insufficient to demonstrate possession of the claimed step of “generating recommendations to preserve and sequence food items to get the desired taste profile within the desired consumption date range” and merely recites a desired result without any discussion as to how the result is actually implemented or achieved.
Further, the structure corresponding to claim limitations that are computer-implemented specialized functions must include a general purpose computer or computer component along with the algorithms that the computer uses to perform each claimed specialized function. 
Accordingly, Applicant's specification fails to provide adequate written support to show possession as well as lacks written disclosure to enable one to use the invention without undue experimentation as claimed.  Applicant's disclosure fails to disclose any specific method, algorithm, approach, process or working example for the step of “generating recommendations to preserve and sequence food items to get the desired taste profile within the desired consumption date range”as claimed nor the claimed embodiment as a whole.
While Applicant’s specification appears to suggest some potential capabilities of the claimed system/method, the Specification merely lists potential features and fails to disclose any specific method, mechanism, process, algorithm, or example for how to perform any of the claimed steps much alone the combination of the steps as claimed. Applicant’s specification simply represents a wish list of potential system/device capabilities without any disclosure as to HOW those wished for capabilities are actually performed or implemented (e.g. HOW to recommend a preserve and sequence of any kind much alone HOW to recommend/determine a preserve and sequence of any kind of food to get any kind of taste profile/flavor/smell within a consumption date range).
Further, the structure corresponding to claim limitations that are computer-implemented specialized functions must include a general purpose computer or computer component along with the algorithms that the computer uses to perform each claimed specialized function. 
It is not enough that one skilled in the art could theoretically write a program to achieve the claimed function, rather the specification itself must explain how the claimed function is achieved to demonstrate that the applicant had possession of it. See, e.g., Vasudevan, 782 F.3d at 682-83.
Applicant’s specification does not provide a disclosure of the computer and algorithms in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention that achieves the claimed result.
Accordingly, Applicant's specification fails to provide adequate written support to show possession as well as lacks written disclosure to enable one to use the invention without undue experimentation as claimed.  Applicant's disclosure fails to disclose any specific method, algorithm, approach, process or working example for the step of “generating recommendations to preserve and sequence food items to get the desired taste profile within the desired consumption date range” as claimed.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 7, 8, 13, 17, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Goldberg et al., U.S. Patent Publication No. 20200334628 in view of Garden et al., U.S. Patent Publication No. 20190370915.

Regarding Claims 1 and 13, Goldberg et al. discloses a system (Figure 1) and method comprising:
Receiving, by a network interface (Figure 1, Element 122), a customer order for a food item (Figure 1, Element 104; Figures 12, 13, 15) wherein the customer order includes a desired taste (flavor, smell, bitterness, sourness, etc.) profile (preferences, variables, characteristics, attributes, settings, etc.; Paragraphs 4, 11-13, 71, 72, 189) and a desired future consumption date range (Paragraphs 72, 73, 190);
Automatically identifying by a system by a trained machine learning model/AI engine (Paragraphs 69, 72) one or more compatible (plausible, possible, available, feasible, do not conflict, amiable, synergistic, symbiotic, tolerant, noncompetitive, collaborative, etc.) combinations of delivery routes (trips, schedules, itineraries, journeys, etc.; Figure 1, Elements 112, 116) and delivery items responsive to the customer order (Figure 1, Elements 112, 116; Paragraphs 76, 77, 81, 82, 162);
Automatically selecting, by the system, a ‘preferred’ route and selected by the trained machine learning model/AI engine preferred delivery item from among the one or more ‘compatible’ combinations based at least in part on the desired taste profile and desired future consumption date range (Figure 1, Elements 112, 116; Paragraphs 76, 77, 81, 82, 162); and
Sending, by the network interface, instructions to route the preferred delivery item to the customer using the preferred delivery route (Paragraphs 76, 77, 124-126).

While Goldberg et al. discloses a system and method wherein a trained machine learning model is utilized to select a preferred delivery item (Paragraphs 69, 72, 162) and selecting preferred delivery routes (Paragraphs 76, 77, 112, 124, 125; Figure 1, Element 116) Goldberg et al. does not strictly limit route selection to selecting a route utilizing a trained machine learning model/AI engine as claimed.

Garden et al., from the same field of endeavor of food delivery, discloses a system and method comprising:
Automatically identifying, utilizing a trained machine learning model/AI engine, one or more ‘compatible’ delivery routes and delivery items response to customer orders (Paragraphs 109, 124, 117, 153, 240; Figures 4A-10);
Automatically selecting, by the trained machine learning model/AI engine a preferred route (Paragraphs 109, 124, 141, 165, 191, 205, 211, 212, 218, 219, 227, 228-232; Figures 6, 10, 14, 16-16C, 19; Claim 12) and a preferred item (Paragraphs 110, 114, 117, 153, 165, 240; Figures 4A, 7A, 10; Claim 12); and
Sending, over a network, instructions to route the preferred delivery item selected by the machine learning model/AI engine, to the customer using the preferred delivery route (Paragraphs 124, 141; Figure 6).

It would have been obvious to one skilled in the art that the system and method as disclosed by Goldberg et al. with its ability to utilizing a trained machine learning model/AI engine to identify and select a preferred delivery item and automatically selecting a preferred route for delivery the preferred delivery would have benefited from the old and well-known utilization of machine learning models/AI engines to select preferred routes (support can be found in at least the following references:  Sese U.S. Patent Publication No. 20210215496 Claim 4; Rusnak U.S. Patent No. 10936992 Claim 1; Pinette et al., U.S. Patent No. 11232394; Fu U.S. Patent Publication No. 20200143319 Paragraph 118) in view of the disclosure of Garden et al., since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding Claim 2, Goldberg et al. discloses a system and method wherein the desired profile comprises a reference food item that the customer previously received (e.g. order previously; Paragraphs 2, 199).

Regarding Claim 3, Goldberg et al. discloses a system and method wherein the desired taste profile comprises a plurality of taste profiles (data) having values measured using an electronic taste measuring instrument (Paragraphs 92, 96, 135; Figure 10).

Regarding Claims 7 and 17, Goldberg et al. discloses a system and method further comprising identifying a maturity state of food items to satisfy the desired taste profile on the desired consumption future date (Paragraphs 161, 162, 164, 169; Figure 10).

Regarding Claims 8 and 18, Goldberg et al., discloses a system and method further comprising receiving labeled data comprising vectors comprising historical taste profiles, transportation duration, modes of transportation, geolocation where food items are cultivated and weather conditions during a growth cycle (Paragraphs 100, 77, 79, 134).

Regarding Claim 20, Goldberg et al. discloses a system and method further comprising identifying ‘compatible’ growth source location, mode of transportation, supply chain route, type of preparation and preservation method to satisfy the desired task profile (Paragraphs 68, 69, 75, 76, 78, 79, 139).



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT L JARRETT whose telephone number is (571)272-7033. The examiner can normally be reached M-TH 6am-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Eric Stamber can be reached on (571) 272-6724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SCOTT L. JARRETT
Primary Examiner
Art Unit 3623



/SCOTT L JARRETT/Primary Examiner, Art Unit 3683